Citation Nr: 1022277	
Decision Date: 06/15/10    Archive Date: 06/24/10

DOCKET NO.  03-29 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The appellant had active military service from June 1969 to 
May 1971. He also had subsequent periods of service with the 
Tennessee National Guard from 1975 to 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a October 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

In July 2004 the appellant testified before a Veterans Law 
Judge (member of the Board) at a Travel Board hearing in 
Nashville, Tennessee.  In a letter dated in January 2009 the 
Board notified the appellant that the judge who had presided 
over his 2004 hearing was no longer employed by the Board.  
The Board additionally advised the appellant that he could 
request a new hearing, and cautioned that if he did not 
respond within 30 days from the date of the letter, the Board 
would assume that he did not want another hearing and proceed 
with its review of his appeal.  As of this date the appellant 
has not responded to the Board's January 2009 letter.

In February 2005, June 2006, April 2007, and again in April 
2009, this matter was remanded for verification of all 
periods of active duty service, including periods of active 
duty for training, with the Tennessee National Guard.


FINDING OF FACT

1.  The appellant did not serve in the Republic of Vietnam 
during the Vietnam War Era.  

2.  The appellant's diabetes mellitus is not shown to have 
been incurred during a period of active duty or within a year 
after discharge from active duty, nor was diabetes diagnosed 
or incurred during a period of active duty for training in 
the National Guard; and the medical evidence of record 
reflects that the appellant's diabetes mellitus is unrelated 
to the appellant's military service.  


CONCLUSION OF LAW

Diabetes mellitus was not incurred in or aggravated by 
service, nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 101, 106, 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.6, 3.102, 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim:  1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in August 2002.  

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim of 
service connection and the relative duties of VA and the 
claimant to obtain evidence.  

Although the notification did not advise the appellant of the 
laws regarding degrees of disability or effective dates for 
any grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claim for service connection is denied.  Accordingly, any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  That notwithstanding, the RO cured the defect by 
sending a subsequent letter to the appellant in April 2007 
that specifically notified the appellant regarding the 
assignment of disability ratings and effective dates for any 
grant of service connection.  

Moreover, the notices provided to the appellant over the 
course of the appeal provided all information necessary for a 
reasonable person to understand what evidence and/or 
information was necessary to substantiate his claims.  The 
appellant has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claims, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  

Furthermore, the matter has been remanded back to the RO for 
additional development of the record four times in order to 
attempt to obtain evidence to support the appellant's claim.  
In those remands, the appellant was further advised of why 
his claim had not yet been substantiated, and what evidence 
was necessary to support his claim.  The appellant 
demonstrated his understanding of his knowledge of what was 
necessary to substantiate his claim in statements and 
contentions to the RO claiming that his diabetes had its 
onset during a period of ACDUTRA.  

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, and obtained personnel 
records, including pay stubs, in an attempt to verify periods 
of ACDUTRA.  In addition, the appellant had an the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the appellant's claims 
file; and the appellant has not contended otherwise.  

Although the appellant was not afforded a VA examination to 
determine the likely etiology of the diabetes, no such 
examination is necessary in this case because there is no 
evidence that the appellant developed diabetes mellitus 
during active service, within the one year presumptive period 
following active duty, or during a period of ACDUTRA.  In 
disability compensation (service connection) claims, VA must 
provide a medical examination [for a nexus opinion, as 
applicable] when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  

The standard set forth in McLendon is not met in this case; 
thus, a VA examination is not required.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

II.  Service Connection

The appellant maintains that he acquired diabetes mellitus 
during a period of ACDUTRA in the National Guard.  The 
appellant asserted in March 2003 that a medical statement 
dated in July 1992 while he was in service showed a high 
glucose reading.  A record dated July 18, 1992, reflects a 
glucose reading of 225.

The appellant served on active duty from June 1969 to May 
1971.  The appellant did not serve in the Republic of 
Vietnam.  Service treatment records from the appellant's 
period of active duty are negative for findings, complaints 
or diagnosis of diabetes or high glucose levels.  There is 
also no evidence of diabetes within one year of his discharge 
from active duty to any degree.

He was treated on April 13, 1992.  His past history at that 
time was unremarkable, but he presented with polyuria, poly 
dyspnea, and hyperglycemia.  Blood glucose level was 208.  
The assessment was adult onset diabetes mellitus.  Thus, the 
appellant's diabetes was diagnosed as of April 13, 1992, and 
was likely incurred at some point shortly before that date.  
Although there are records dated in 1999 that indicate the 
appellant had been diabetic for approximately 10 years, there 
is nothing in the record to support a finding that the 
appellant's diabetes was diagnosed in 1989.  

Discharge documents confirm that the appellant retired from 
the National Guard in 1993; however, service personnel 
records do not show any precise periods of active duty for 
training after 1987.  A November 1, 1993, Army National Guard 
Retirements Points History Statement shows, however, that the 
Appellant earned active duty points between 1987 and 1993, 
and pay statements received in response to the most recent 
Board remand, show that the appellant may have had periods of 
ACDUTRA from June 16, 1990 to July 1, 1990, March 9, 1991 to 
March 10, 1991, August 3, 1991 to August 17, 1991, and April 
25, 1992 to May 10, 1992.  Additionally, an Army National 
Guard Retirement Points Statement supplemental detailed 
report, generated in July 1993 shows active duty for training 
dates from June 5, 1993 to June 19, 1993.  

No other periods of ACDUTRA have been verified.  In this 
regard, periods of INACDUTRA from March 21-22, 1992 and from 
April 11-12, 1992 are verified from the pay statements.

The law provides that a veteran may be granted service 
connection for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131, 38 C.F.R. §§ 3.303, 3.304.

The term "veteran" is defined in 38 U.S.C.A. § 101(2) (West 
2002) as "a person who served in the active military, naval, 
or air service, and who was discharged or released therefrom 
under conditions other than dishonorable."  The term 
"active military, naval, or air service" includes active 
duty, and "any period of active duty for training (ACDUTRA) 
during which the individual concerned was disabled or died 
from a disease or injury incurred or aggravated in line of 
duty, and any period of inactive duty training (INACDUTRA) 
during which the individual concerned was disabled or died 
from an injury incurred or aggravated in line of duty."  38 
U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a); see Biggins v. 
Derwinski, 1 Vet. App. 474, 477-478 (1991).  

Active duty for training (ACDUTRA) is defined, in part, as 
"full-time duty in the Armed Forces performed by Reserves 
for training purposes."  38 U.S.C.A. § 101(22); 38 C.F.R. § 
3.6(c).  The term INACDUTRA is defined, in part, as duty, 
other than full-time duty, under sections 316, 502, 503, 504, 
or 505 of title 32 [U. S. Code] or the prior corresponding 
provisions of law.  38 U.S.C.A. § 101(23); 38 C.F.R. § 
3.6(d).

Certain evidentiary presumptions -- such as the presumption 
of sound condition at entrance to service, the presumption of 
aggravation during service of preexisting diseases or 
injuries which undergo an increase in severity during 
service, and the presumption of service incurrence for 
certain diseases, such as diabetes mellitus, which manifest 
themselves to a degree of disability of 10 percent or more 
within a specified time after separation from service--are 
provided by law to assist veterans in establishing service 
connection for a disability or disabilities. 38 U.S.C.A. §§ 
101, 1112, (West 2002); 38 C.F.R. § 3.304(b), 3.306, 3.307, 
3.309 (2009).

However, the advantages of these evidentiary presumptions do 
not extend to those who claim service connection based on a 
period of ACDUTRA or INACDUTRA. Paulson v. Brown, 7 Vet. App. 
466, 470-71 (1995) (noting that the Board did not err in not 
applying presumptions of sound condition and aggravation to 
appellant's claim where he served only on ACDUTRA and had not 
established any service-connected disabilities from that 
period); McManaway v. West, 13 Vet. App. 60, 67 (citing 
Paulson, 7 Vet. App. at 469-70, for the proposition that, "if 
a claim relates to period of [ACDUTRA], a disability must 
have manifested itself during that period; otherwise, the 
period does not qualify as active military service and 
claimant does not achieve veteran status for purposes of that 
claim.").

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The credibility and weight of all the evidence, including the 
medical evidence, should be assessed to determine its 
probative value, and the evidence found to be persuasive or 
unpersuasive should be accounted for, and reasons should be 
provided for rejecting any evidence favorable to the 
claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Service connection for diabetes mellitus may be established 
directly or by statutory presumption.  Another "presumption" 
exists under the laws and regulations pertaining to Agent 
Orange exposure or to diabetes diagnosed within the first 
year after service. 38 U.S.C.A. § 1116; 38 C.F.R. § 
3.307(a)(6) and 3.309(e).  That is, a disease associated with 
exposure to certain herbicide agents listed in 38 C.F.R. § 
3.309(e), which includes diabetes mellitus, type II, will be 
considered to have been incurred in service under the 
circumstances outlined in that section, even though there is 
no evidence of such disease during the period of service.  A 
veteran is presumed to have been exposed to herbicides if he 
or she served in Vietnam between January 9, 1962, and May 7, 
1975, unless there is affirmative evidence to establish that 
the veteran was not exposed to any such agent during that 
service.  See 38 U.S.C.A. § 1116(f).  In this case, neither 
presumption is applicable because the appellant's active 
service did not include service in the Republic of Vietnam, 
and it is undisputed that the appellant's diabetes first 
developed many years after his discharge from active duty in 
May 1971.  

The appellant does not allege exposure to herbicide agents 
during his military service.  Rather, the appellant alleges 
he was diagnosed and treated for diabetes during service in 
the Army National Guard during the 1990's.  

As previously noted, however, to warrant service connection 
for a disease incurred during service in the National Guard, 
that disease must have been incurred during a period of 
ACDUTRA.  According to the documentation in the claims file, 
there is no indication that the appellant's diabetes was 
incurred during a period of ACDUTRA.  As noted above, the 
appellant's pay records obtained pursuant to the most recent 
remand show that the appellant had periods of training from 
June 16, 1990 to July 1, 1990, March 9, 1991 to March 10, 
1991, August 3, 1991 to August 17, 1991, and April 25, 1992 
to May 10, 1992.  Additionally, an Army National Guard 
Retirement Points Statement supplemental detailed report, 
generated in July 1993 shows active duty for training dates 
from June 5, 1993 to June 19, 1993.  The medical records 
indicate that the appellant's diabetes mellitus was likely 
discovered as early as April 13, 1992, as this was the first 
indication of elevated glucose levels.  This did not occur on 
a period of ACDUTRA.  

Likewise, diabetes mellitus was not incurred during a period 
of active duty, diabetes was not diagnosed within one year 
after his discharge from active duty, and the appellant did 
not service in Vietnam during the Vietnam Era.  In addition, 
the evidence does not show that diabetes was incurred or 
aggravated during a period of ACDUTRA.  

Accordingly, the criteria are not met for entitlement to 
service connection for diabetes mellitus.  The preponderance 
of the evidence is against the claim of service connection 
for diabetes mellitus; there is no doubt to be resolved; and 
service connection for diabetes mellitus cancer is not 
warranted.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.  


ORDER

Service connection for diabetes mellitus is denied.  



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


